United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2377
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Cedarius Joyner

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                 ____________

                           Submitted: March 19, 2021
                             Filed: April 27, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      A federal grand jury charged Cedarius Joyner with possession of a firearm as
a convicted felon in violation of 18 U.S.C. § 922(g)(1). At trial, the Government
presented testimony from two witnesses that Joyner had drawn a firearm from his
belongings and discharged it during a domestic argument before the witnesses
wrested the firearm from his control. The Government also presented testimony
from a third witness that she heard two gunshots and saw Joyner holding a firearm.
Joyner took the stand and denied ever possessing the firearm that was recovered by
law enforcement after he had fled the scene. Without objection from defense
counsel, the district court 1 permitted the Government to cross-examine Joyner
regarding prior occasions when law enforcement had found him in possession of a
firearm as a convicted felon. The district court instructed the jury to consider
Joyner’s testimony that he had possessed a firearm as a convicted felon on prior
occasions “for a limited purpose only, and that is to show intent, knowledge, lack of
mistake or motive.” As it closed, the Government argued: “This is not a person who
has a problem being around guns after he’s been a felon. This is not a person who
has a problem with guns at all.” The jury found Joyner guilty. Joyner appeals,
objecting to the admission of evidence that he had possessed a firearm as a convicted
felon on prior occasions.

        Because Joyner did not raise this objection at trial, we review it for plain error.
See Gee v. Pride, 992 F.2d 159, 161 (8th Cir. 1993). “To obtain relief under a plain-
error standard of review, the party seeking relief must show that there was an error
that is clear or obvious under current law, that affected the party’s substantial rights,
and that seriously affects the fairness, integrity, or public reputation of judicial
proceedings.” United States v. Ruzicka, 988 F.3d 997, 1008 (8th Cir. 2021) (internal
quotation marks omitted). An error that did not affect the outcome of the case does
not meet this standard, even if the error is clear or obvious. See United States v.
Rice, 449 F.3d 887, 894 (8th Cir. 2006).

       Here, even assuming the admission of the evidence was clearly or obviously
erroneous, Joyner fails to show that it affected the outcome of the case. On the
contrary, in light of the inculpatory testimony offered by multiple witnesses, the
evidence of Joyner’s prior firearm possession likely “did not affect the outcome of
the case,” see id. at 895, especially given that the district court instructed the jury to


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                           -2-
consider the evidence of Joyner’s prior firearm possession only for the limited
purpose of proving mens rea, see United States v. Franklin, 250 F.3d 653, 659 (8th
Cir. 2001) (“[A] limiting instruction diminishes the danger of any unfair prejudice
arising from the admission of other acts.”).

      Accordingly, we affirm.
                     ______________________________




                                        -3-